UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Cofidential, for Use of the Commission Only (as permitted by Rule 14a-6(5)(2)) x DefinitiveProxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to§240.14a-12 ADVANCE AUTO PARTS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number ofsecurities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ADVANCE AUTO PARTS, INC. 5 ROANOKE, VIRGINIA 24012 NOTICE OF 2 May17, 2011 It is my pleasure to invite you to attend the 2011 Annual Meeting of the Stockholders (the “Annual Meeting”) of Advance Auto Parts, Inc. (the “Company”), a Delaware corporation, on Tuesday, May 17, 2011 at 8:30 a.m. Eastern Daylight Time (EDT).The meeting will be held at The Hotel Roanoke and Conference Center, 110 Shenandoah Avenue, NW, Roanoke, Virginia24016. At the Annual Meeting, stockholders will vote on the following matters, which are further described in the attached proxy statement (the “Proxy Statement”): 1. Election of the nine nominees named in the Proxy Statement to the Board of Directors to serve until the 2012 annual meeting of stockholders; 2. Advisory vote on the compensation of the Company’s named executive officers; 3. Advisory vote on how often the Company will conduct a stockholder advisory vote on the compensation of the Company’s named executive officers; 4. Ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for 2011; and 5.
